The opinion of the court was delivered by
Bermudez, O. J.
The accused was prosecuted for horse stealing, convicted and sentenced to three years at hard labor.
On appeal his sole reliance is on a bill of exception to the refusal of the District Judge to allow a new subpoena to issue in place of one which had issued and on which no return had been made on the day of the trial.
It appears that the District Judge intimated to the counsel for the accused that if a motion was made for a continuance of the case, and a plausible showing was made, he would afford relief; but that the counsel declined to act formally on the suggestion, contenting himself with his motion for another subpoena.
The District Judge has given elaborate reasons showing that the object in view was delay, and that the accused was guilty of want of due diligence.
We have considered those reasons and accept them as satisfactory.
In this court the accused has offered neither oral nor written argument in support of his complaint.
Judgment affirmed.